350 S.W.3d 487 (2011)
STATE of Missouri, Respondent,
v.
Scott William ECKERT, Appellant.
No. WD 72055.
Missouri Court of Appeals, Western District.
October 18, 2011.
Ellen H. Flottman, District Defender Columbia, MO, for Appellant.
Chris Koster, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for Respondent.
*488 Before Division One: VICTOR C. HOWARD, Presiding Judge, and ALOK AHUJA and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Scott William Eckert was convicted, following a jury trial in the Circuit Court of DeKalb County ("trial court"), of forcible rape, statutory rape in the first degree, tampering with physical evidence, and two counts of endangering the welfare of a child. He now appeals the trial court's overruling of his objection to the State's cross-examination about pornographic books and videos found in his house and the trial court's admittance of the victim's videotaped deposition. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(h).